Case 1:20-cv-02843-JGK-BCM Document 60 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KHALI“ O. JACKSON,

20-cv-2843 (JGK)
Plaintiff,

ORDER
- against -

MORGAN STANLEY SERVICES GROUP, .INC

"7

Defendant,

 

JOHN G. KOELTL, District Judge:

The defendant can make its motion for summary judgment by August
13, 2021; responses are due September 7, 2021, and any replies are

due September 20, 2021,

SO ORDERED.

Dated: New York, New York

July 23, 2021 \ SY i Le

oem G. Koeltl —
Un d States District Judge

 

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: - —
DATE FILED: _. Wee a

 

 
